                                                                                FILED
                   IN THE UNITED STATES DISTRICT COURT                          APR 3O2019
                       FOR THE DISTRICT OF MONTANA                              Clerk., u.s Courta
                                                                                011trlct or M0nt11n11
                                                                                MiHOUlll DIVllllOn
                            MISSOULA DIVISION

 VALERIE RADTKE as trustee of the
 amended trust agreement The Alan M.
 Hart Revocable Trust; VALERIE                            CV 19-42-M-DLC
 RADTKE as personal representative of
 the Estate of Alan M. Hart;
 BRADLEY RADTKE; REX                                           ORDER
 RADTKE; SALLY ANDERSON,

                     Plaintiffs,

       vs.

 THE PRUDENTIAL INSURANCE
 COMPANY OF AMERICA,

                     Defendant.

      Before the Court is Plaintiffs' Notice of Dismissal Pursuant to Fed. R. Civ.

P. 4l(a). (Doc. 9.) The Defendant has not yet "serve[d] either an answer or a

motion for summary judgment," and the notice does not state that dismissal is with

prejudice. Fed. R. Civ. P. 4l(a)(l)(A)(i), (B).

      Accordingly, IT IS ORDERED that the above-captioned cause is

DISMISSED WITHOUT PREJUDICE.

      Dated this   30 4taay of April,



                                   Dana L. Christensen,. Chief District Judge
                                   United States District Court
